                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-687-RJC-DCK

 DIANE REED,                                           )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )          ORDER
                                                       )
 UMB FINANCIAL CORPORATION, INC.,                      )
 and MARQUETTE TRANSPORTATION                          )
 FINANCE, LLC,                                         )
                                                       )
                Defendants.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 36) filed by Kerry A. Shad, concerning Carrie A. McAtee on

September 29, 2020. Carrie A. McAtee seeks to appear as counsel pro hac vice for Defendants

UMB Financial Corporation, Inc. and Marquette Transportation Finance, LLC. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 36) is GRANTED. Carrie A. McAtee

is hereby admitted pro hac vice to represent Defendants UMB Financial Corporation, Inc. and

Marquette Transportation Finance, LLC.



                                     Signed: September 29, 2020




      Case 3:19-cv-00687-RJC-DCK Document 39 Filed 09/29/20 Page 1 of 1
